MEMORANDUM **
Washington state civil detainee Darnell McGary appeals pro se from the district court’s order denying him leave to file his civil rights complaint in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion in denying McGary leave to file in forma pauperis because McGary failed to demonstrate that he was unable to pay *622court costs and provide for his basic needs. Cf. Rowland v. California Men’s Colony, 506 U.S. 194, 203, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993) (stating an affidavit is sufficient where it shows affiant cannot meet court costs and still be able to provide himself and dependents with the necessities of life).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.